DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a method comprising all the specific elements with the specific combination including of the steps using the obtained reflectivity to determine a distance measurement for each of the plurality of points on the susceptor; storing the distance measurement of for each of the plurality of points, wherein the distance measurements include a distance from a reference plane; and using a process control system, generating a profile map of the surface of the susceptor using the stored distance measurements; and using the generated profile map to determine the susceptor requires replacement in set forth of claim 1, wherein dependent claims 2-9, 21, and 25 are allowable by virtue of dependency on the allowed claim 1.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method comprising all the specific elements with the specific combination including the steps of collecting a measurement of a distance for each of the plurality of points on the surface of the implement, wherein the distance includes a distance from a reference plane, wherein the collecting the measurement includes obtaining a reflectivity of reflected radiation beam off of each of the plurality of points on the surface; and generating a profile map of the implement using the collected measurements to disposition the implement; and determining a disposition of the implement using the profile map in set forth of claim 15, wherein dependent claims 16-20 and 26 are allowable by virtue of dependency on the allowed claim 15.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





March 26, 2021



								/SANG H NGUYEN/                                                                                                      Primary Examiner, Art Unit 2886